Citation Nr: 1827965	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's erectile dysfunction is not manifested by penile deformity.


CONCLUSION OF LAW

The criteria establishing an initial compensable disability rating for erectile dysfunction have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In his June 2014 VA Form 9, Appeal to Board of Veterans' Affairs, the Veteran asserted that he reported to the VA he has penile deformity and the inability to have an erection.  He wrote that he has "100% erectile dysfunction."

The Veteran's erectile dysfunction associated with prostate cancer is rated under 38 C.F.R. § 4.155b, DC 7522.  Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  Where, as here, the Rating Schedule does not provide a 0 percent or noncompensable rating for a particular diagnostic code, such a rating is to be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

As "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body.  Dorland's Illustrated Medical Dictionary 478 (32nd ed. 2012).  A synonym for "deformity" is "misshapen."  Webster's New College Dictionary 718 (3d ed. 2008).

In this case, a noncompensable rating was assigned even though the schedule did not provide criteria for one because the requirements for the only compensable evaluation were not met.  38 C.F.R. § 4.31.  DC 7522 also instructs the rater to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Here, the Veteran was granted special monthly compensation for loss of use of a creative organ, effective January 26, 2012, which is the same effective date granting service connection for prostate cancer.  This determination is based on the radical prostatectomy the Veteran underwent in February 2008 due to prostate cancer, which medical literature provides results in retrograde ejaculation.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350.  

In this case, the issue is whether the evidence confirms a penile deformity to meet the compensable rating criteria.  38 C.F.R. § 4.115b, DC 7522.  The evidence weighs against such a finding.  The August 2012 VA genitourinary examination confirms that the Veteran has erectile dysfunction as associated with prostate cancer.  Additionally, the examination  report indicates the penis was not clinically examined as the Veteran refused examination.  The examiner explained that the Veteran reported normal anatomy with no penile deformity or abnormality and requested to not be examined.

Notably, VA treatment records associated with the claims file are consistent with the August 2012 VA examination report to include the Veteran's reports.  Specifically, VA treatment records indicate that in 2004, the Veteran was diagnosed with erectile dysfunction secondary to prostate cancer, however do not indicate that erectile dysfunction manifests deformity of the penis with loss of erectile power.

Based on this evidence, the Board finds that the Veteran does not have penile deformity.  Hence, not all of the criteria for a compensable schedular rating have been met.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial compensable rating for erectile dysfunction.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


